     Case 1:19-cv-00583 Document 1 Filed 11/15/19 Page 1 of 10 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

J&C ADVENTURES, INC.,       §
     Plaintiff,             §
                            §
V.                          §
                            §
NATIONWIDE EXCESS & SURPLUS §                      CIVIL ACTION NO. 1:19-CV-00583
INSURANCE COMPANY D/B/A     §                      JURY
NATIONWIDE, AND SCOTTSDALE  §
INSURANCE COMPANY AND HAAG §
ENGINEERING,                §
     Defendants.            §


            SCOTTSDALE INSURANCE COMPANY’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, SCOTTSDALE INSURANCE

COMPANY (“Scottsdale”), files its Notice of Removal to the United States District Court for the

Eastern District of Texas, Beaumont Division, on the basis of diversity of citizenship, improper

joinder, and amount in controversy, and respectfully shows the following:

                               I.    PROCEDURAL BACKGROUND

       1.     On October 8, 2019, Plaintiff, J&C Adventures, Inc. (“J&C” or “Plaintiff”) filed

its Original Petition in a case styled J&C Adventures, Inc. v. Nationwide Excess & Surplus

Insurance Company d/b/a Nationwide, Scottsdale Insurance Company, and Haag Engineering,

Cause No. 60843, pending in the 88th Judicial District Court of Hardin County, Texas.

       2.     Scottsdale received notice of the Plaintiff’s Original Petition on October 18, 2019.

       3.     Scottsdale files this notice of removal within 30 days of receiving Plaintiff’s

Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed within one

year of the commencement of this action. See id.




                                               1
     Case 1:19-cv-00583 Document 1 Filed 11/15/19 Page 2 of 10 PageID #: 2



       4.       All pleadings, process, orders, and other filings in the state court action are

attached to this Notice as required by 28 U.S.C. § 1446(a).

       5.       Attached hereto are copies of the following documents:

               Exhibit 1:    Plaintiff’s Original Petition;

               Exhibit 2:    Defendant Scottsdale Insurance Company’s Answer to Plaintiff’s
                              Original Petition

               Exhibit 3:    Defendant Haag Engineering’s Original Answer; and

               Exhibit 4:    List of Parties and Counsel and Other Information.

                                    II.   BASES FOR REMOVAL

       6.       Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A. Plaintiff and Defendants are diverse.

       7.       Plaintiff, J&C Adventures, Inc. is a Domestic For Profit Corporation.

       8.       Defendant, Scottsdale Insurance Company, is, and was at the time the lawsuit

was filed, incorporated under the laws of the State of Ohio, with its principal place of business in

Scottsdale, Arizona. Scottsdale is therefore not a citizen of the State of Texas for diversity

purposes.

       9.       Defendant, Nationwide Excess & Surplus Insurance Company d/b/a Nationwide

is not an actual entity, did not issue any insurance policies, and has been incorrectly sued in this

case. Nationwide Mutual Insurance Company, is, and was at the time the lawsuit was filed, a

citizen of the State of Ohio with its principal place of business in Columbus, Ohio. Thus,

Nationwide Mutual Insurance Company is a citizen and resident of the State of Ohio for

diversity purposes. Furthermore, Nationwide Mutual Insurance Company did not issue the

subject policy and Nationwide Mutual Insurance Company is not a citizen of the State of Texas



                                                 2
     Case 1:19-cv-00583 Document 1 Filed 11/15/19 Page 3 of 10 PageID #: 3



for diversity purposes. As acknowledged below in Paragraph 12, the correct insurer that issued

the insurance policy to Plaintiff in this case is Defendant Scottsdale Insurance Company.

       10.     Defendant, Haag Engineering (“Haag”), upon information and belief, is a

Domestic Corporation engaged in the business of engineering and consulting. Haag is authorized

to transact business and has transacted business in Texas. However, it is Scottsdale’s position

that Haag has been improperly joined in this action. Therefore, as explained below, the Texas

citizenship of Haag should be disregarded for the purposes of evaluating diversity in this matter.

       11.     Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiff and Defendants.

B. Defendant Nationwide Excess & Surplus Insurance Company d/b/a Nationwide has been
   improperly joined in this lawsuit.

       12.     Scottsdale acknowledges Scottsdale Insurance Company issued the subject policy

to Plaintiff, Policy No. CPS2584581, with effective dates of November 21, 2016 through

November 21, 2017:




                                                3
     Case 1:19-cv-00583 Document 1 Filed 11/15/19 Page 4 of 10 PageID #: 4



C.       Defendant Haag Engineering has been improperly joined in this lawsuit.

         13.   Haag is an independent engineering consultant utilized by Scottsdale. Haag is not

an independent adjusting company and Haag does not make claim decisions. Courts in Texas

have held that engineers who investigate and consult with insurance companies in the adjustment

of a claim are not ”persons” engaged in the business of insurance and an independent

engineering firm hired by an insurance company to investigate a claim is not “engaged in the

business of insurance” under the Texas Insurance Code. See Michaels v. Safeco Insurance

Company of Indiana, 544 F. App’x 535 (5th Cir. 2013). See also Craig Penfold Properties, Inc.

v. Travelers Casualty Insurance Company, 2014 WL 4055356, at *5 (N.D. Tex. Aug. 14, 2014)

(quoting Michaels at 540). This argument is applicable in this case as Haag was not hired or

retained to adjust the claim made by the Plaintiff. Here, the essence of Plaintiff’s Petition is that

Scottsdale wrongfully denied coverage and breached its duties as the insurance carrier.

Nevertheless, Plaintiff attempts to impute the duties owed by an insurer to Haag. It is

Scottsdale’s position that Haag is improperly joined in this action and it is, therefore, not a

proper party to this lawsuit. Consequently, the Texas citizenship of Haag should be disregarded

for the purposes of evaluating diversity in this matter. The doctrine of improper joinder ensures

that the presence of improperly joined, non-diverse defendants do not defeat federal removal

jurisdiction premised on diversity. See Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir.

2009).

         14.   The Fifth Circuit explained that a removing party can establish improper joinder

by demonstrating either: “(1) actual fraud in the pleading of jurisdictional facts, or (2) the

inability of the plaintiff to establish a cause of action against the non-diverse party in state

court.” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir.2004) (en banc). Under the




                                                 4
      Case 1:19-cv-00583 Document 1 Filed 11/15/19 Page 5 of 10 PageID #: 5



second method, the test for improper joinder is whether the defendant has demonstrated that

“there is no reasonable basis for the district court to predict that the plaintiff might be able to

recover against an in-state defendant.” Id. at 573. The Fifth Circuit’s en banc decision in

Smallwood unequivocally adopted this phrasing as the test for fraudulent joinder. Id. (“To

reduce possible confusion, we adopt this phrasing of the required proof and reject all others,

whether the other appear to describe the same standard or not”).

         15.      A court may resolve the issue of whether a plaintiff has a reasonable basis of

recovery in one of two ways. Id. “The court may [either] conduct a Rule 12(b)(6)-type analysis

. . . [or], in its discretion, pierce the pleadings and conduct a summary inquiry.” Int’l Energy

Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 2016 WL 1274030, at *8 (5th Cir. Mar. 31,

2016) (quoting Smallwood, 385 F.3d at 573). “Certainly a court may choose to use either one of

these two analyses, but it must use one and only one of them, not neither or both.” Id. at *7.

         16.      If a court chooses to apply the 12(b)(6) analysis, then it will initially look “at the

allegations of the complaint to determine whether the complaint states a claim under state law

against the in-state defendant.” Smallwood, 385 F.3d at 573. However, in Int’l Energy Ventures

Mgmt., L.L.C., the Fifth Circuit recently opined that this particular language of Smallwood “must

not be read to imply that a state pleading standard applies.” Int’l Energy Ventures Mgmt., L.L.C.,

at *7. The court further stated that “the Smallwood opinion unequivocally announced its own

test for improper joinder under the second ‘way’ immediately thereafter,” which did not include

the in state court language.1 Id. Thus, if a federal court chooses to conduct a Rule 12(b)(6)-type

analysis to determine whether there is no reasonable basis to predict that a plaintiff might be able

to recover against a non-diverse defendant, then the court must “apply the federal pleading
1
  The Smallwood test is “whether the defendant has demonstrated that there is no reasonable basis for the district
court to predict that the plaintiff might be able to recover against an in-state defendant.” See Smallwood, 385 F.3d. at
573. This test does not mention a state pleading standard.


                                                           5
      Case 1:19-cv-00583 Document 1 Filed 11/15/19 Page 6 of 10 PageID #: 6



standard embodied in that analysis.” Id. at *8. Because “the Rule 12(b)(6) analysis necessarily

incorporates the federal pleading standard articulated in Bell Atlantic Corp. v. Twombly: ‘To pass

muster under Rule 12(b)(6), [a] complaint must have contained ‘enough facts to state a claim to

relief that is plausible on its face.’’” Id. at *3 (quoting Reece v. U.S. Bank Nat’l Ass’n, 762 F.3d

422, 424 (5th Cir. 2014) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (U.S. 2007).

        17.      Additionally, “merely pleading a valid state law claim . . . against the resident

defendant does not mean that the joinder of the resident defendant is not fraudulent . . . .”

Hornbuckle v. State Farm Lloyd’s, 385 F.3d 538, 542 (5th Cir. 2004). In the context of joinder

of non-diverse insurance adjusters, Courts in the Fifth Circuit require plaintiffs “to allege specific

actionable conduct by the adjuster and to distinguish claims against the adjuster from generic,

conclusory, statute-tracking claims against the insurer.” Okenkpu v. Allstate Texas Lloyd’s, Civ.

A. H-11-2376, 2012 WL 1038678 at *7 (S.D. Tex. Mar. 27, 2012) (citing Centro Cristiano

Cosecha Final, Inc. v. The Ohio Casualty Ins. Co., Civ. A. No. H–10–1846, 2011 WL 240335,

*14 (S.D.Tex. Jan.20, 2011).

        18.      Here, Plaintiff fails to offer any specific actionable facts to support its claims

against Haag. Plaintiff alleges civil conspiracy between Scottsdale and Haag. Plaintiff fails to

plead how the elements of conspiracy are satisfied. Although Plaintiff is required to sufficiently

plead each and every element, here Plaintiff failed to provide even minimal detail as to how any

of the elements of civil conspiracy are satisfied. For example, Plaintiff fails to identify with any

specificity an unlawful, overt act undertaken by the Defendants.2 Plaintiff has failed to

adequately plead each and every element of civil conspiracy Therefore, Plaintiff fails to state

viable state law claims against HAAG. See Okenkpu, 2012 WL 1038678 at *7; Keen v. Wausau


2
  “For liability to attach, there must be an unlawful, overt act in furtherance of the conspiracy.” Massey v. Armco
Steel Co., 652 S.W. 2d 932, 934 (Tex. 1983).


                                                        6
     Case 1:19-cv-00583 Document 1 Filed 11/15/19 Page 7 of 10 PageID #: 7



Business Ins. Co., 875 F.Supp.2d 682 (S.D.Tex. 2012) (Harmon, J.) (“[W]hen an adjuster’s

actions ‘can be accomplished by [the insurer] through an agent’ and when the claims against the

adjuster are identical to those against the insurer, the adjuster’s actions ‘are indistinguishable

from [the insurer’s] actions’ and hence are insufficient to support a claim against the adjuster.”)

(citing Centro Cristiano Cosecha Final, Inc. v. Ohio Cas. Ins. Co., 2011 WL 240335, *14 (S.D.

Tex. 2011)).

         19.    Plaintiff’s complaint must plead “enough facts to state a claim to relief that is

plausible on its face.” Id. at 547. Yet the Court need not credit naked conclusory allegations or

“a formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 570. “While

legal conclusions can provide the framework of a complaint, they must be supported by factual

allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). And, “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Id. (citing 5 C. Wright & A.

Miller, Federal Practice and Procedure §1216, pp. 235–36 (3d ed. 2004) (“[T]he pleading must

contain something more . . . than . . . a statement of facts that merely creates a suspicion [of] a

legally cognizable right of action”)). “When the pleaded factual content allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged,” then the claim

has facial plausibility. Iqbal, 556 U.S. at 663.

         20.    Plaintiff does not offer any factual support for its claims against Haag for which it

may be held liable. Plaintiff fails to make the required “factual fit between [its] allegations and

the pleaded theory of recovery.” Griggs v. State Farm Lloyds, 181 F.3d 694, 701 (5th Cir.

1999).

         21.    Based upon the foregoing, it is evident that Haag was improperly joined in the

lawsuit in an effort to defeat diversity jurisdiction.




                                                   7
     Case 1:19-cv-00583 Document 1 Filed 11/15/19 Page 8 of 10 PageID #: 8



       22.     The claim at issue, no matter how Plaintiff couches it in the lawsuit, is whether

Scottsdale owes Plaintiff any additional payment or payment under the policy for the claimed

loss. Plaintiff’s claim is for economic losses against Scottsdale, which are contractual claims.

Further, a bona fide dispute as to coverage or the amount of the claim exists that may preclude

Plaintiff’s actions for alleged bad faith and Insurance Code violations. Therefore, Plaintiff’s

assertions against Haag, the non-diverse defendant, fails to show any likelihood of recovery

against Haag. As such, this Court should disregard the citizenship of Haag, the non-diverse

defendant. And the Court should find removal of this case is proper.

D.   The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
     Matter Jurisdiction.

       23.     In determining the amount in controversy, the court may consider “policy limits ...

penalties, statutory damages, and punitive damages.”        St. Paul Reinsurance Co., Ltd. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98-

CV-1288-G, 1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount

in controversy in plaintiff’s case against their insurance company for breach of contract, fraud,

negligence, gross negligence, bad faith, violations of the Texas Insurance Code, violations of the

Texas Deceptive Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S.

May Int’l Co., 75 F. Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the

potential for recovery of punitive damages for the amount in controversy determination); Chittick

v. Farmers Ins. Exch., 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in

controversy after considering the nature of the claims, the types of damages sought and the

presumed net worth of the defendant in a claim brought by the insureds against their insurance

company for actual and punitive damages arising from a claim they made for roof damages).




                                                8
     Case 1:19-cv-00583 Document 1 Filed 11/15/19 Page 9 of 10 PageID #: 9



       24.      This is a civil action in which the amount in controversy exceeds $75,000. The

Plaintiff’s petition Paragraph 6 indicates “Plaintiff seeks damages between $200,000.00 -

$1,000,000.00.” This demonstrates that the amount in controversy in this case exceeds the

jurisdictional requirements.

                      III.     THIS REMOVAL IS PROCEDURALLY CORRECT

       25.      Scottsdale received service of this lawsuit on October 18, 2019. Thus, Scottsdale

is filing this Notice within the 30-day time period required by 28 U.S.C. § 1446(b).

       26.      Venue is proper in this District and Division under 28 U.S.C. §1446(a) because i)

this District and Division include the county in which the state action has been pending, and ii) a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District

and Division.

       27.      Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

       28.      Promptly after Scottsdale files this Notice of Removal, written notice of the filing

will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).

       29.      Promptly after Scottsdale files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Hardin County District Court pursuant to 28 U.S.C.

§1446(d).

       30.      Defendant Nationwide improperly named as Nationwide Excess & Surplus

Insurance Company consents to this removal.

       31.      Defendant Haag Engineering consents to this removal.




                                                   9
   Case 1:19-cv-00583 Document 1 Filed 11/15/19 Page 10 of 10 PageID #: 10



                                       IV. CONCLUSION

       32.    Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant Scottsdale

Insurance Company hereby removes this case to this Court for trial and determination.

                                            Respectfully submitted,

                                            By:     /s/ George Arnold
                                                   George H. Arnold – Attorney in Charge
                                                   State Bar No. 00783559
                                                   garnold@thompsoncoe.com
                                                   Susan Sparks Usery
                                                   State Bar No. 18880100
                                                   susery@thompsoncoe.com
                                                   THOMPSON, COE, COUSINS & IRONS, LLP
                                                   One Riverway, Suite 1400
                                                   Houston, Texas 77056
                                                   Telephone: (713) 403-8210
                                                   Facsimile: (713) 403-8299

                                            ATTORNEYS FOR DEFENDANT
                                            SCOTTSDALE INSURANCE COMPANY


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 15th day of November, 2019, a true and correct copy of
the foregoing instrument was delivered to all known counsel of record in accordance with the
Federal Rules of Civil Procedure, and any applicable Local Rules, as follows:

E. Hart Green                                     James L. Sowder
WELLER, GREEN, TOUPS & TERRELL, LLP               Benjamin L. Weible
P.O. Box 350                                      THOMPSON, COE, COUSINS & IRONS, LLP
Beaumont, Texas 77704-0350                        Plaza of the Americas
hartgr@wgttlaw.com                                700 N. Pearl Street, 25th Floor
Attorney for Plaintiff                            Dallas, Texas 75201
                                                  jsowder@thompsoncoe.com
                                                  bweible@thompsoncoe.com
                                                  Attorneys for Defendant
                                                  Haag Engineering


                                                    /s/ George Arnold
                                                  George Arnold



                                              10
